DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (KR20130133184 with references to the machine English translation provided herewith) in view of Asada et al (JP2017059641 with references to the machine English translation provided herewith), Suguira (PGPub 2014/0057079), and Osada et al (PGPub 2003/0094185).
Regarding Claim 1, Kaida teaches a transfer apparatus for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate [0001], comprising:
a coating part configured to coat the resin in an uncured state on the substrate ([0046]- discussing resin coating area 35; Fig. 1);
a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20);
a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23); and
a transfer roller configured to transfer the fine transfer pattern formed on the mold to the resin coated on the substrate (Fig. 1- pressure roller 31).

Kaida does not appear to explicitly teach a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold; wherein the mold peeled off from the resin on the substrate is used again for transferring of the transfer pattern after being cleaned by irradiation of the plasma by the plasma unit.  
Asada teaches an alternative transfer apparatus [0001] wherein the apparatus further comprises a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma); wherein the mold peeled off from the resin on the substrate is used again for transferring of the transfer pattern after being cleaned by irradiation of the plasma by the plasma unit (Claim 12- describing using the previously cleaned mold) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].

Kaida further teaches the transfer apparatus is configured to: perform both pressing of the mold against the resin (Fig. 4c- pressure roller 31 presses the mold and resin) and peeling off the mold from the resin (Fig. 4e- pressure roller 31 is used to peel the substrate from the mold), by roll-transferring of moving the transfer roller on a condition that the transfer roller is pressing the mold against the resin (See Figs 4c and 4e).
Asada further teaches the transfer apparatus is configured to allow the plasma unit to irradiate the plasma to the mold after the peeling off the mold from the resin is completed ([0026]- the cleaning sequence occurs after molding).

Kaida further teaches the nozzle 37 for coating the resin to be applied is controlled by positioning by the XYZ axis robot 39 [0046] while Asada teaches the cleaning unit 5 is configured to be movable with respect to the mold 3 [0020] thus, it is reasonably expected that the combination of Kaida and Asada would be fully capable of simultaneously moving the coating part and the plasma unit in relation to the substrate installed on the substrate installation part, and the resin in the uncured state is coated on the substrate by the coating part while plasma is irradiated on the substrate by the plasma unit.

However, Kaida and Asada do not appear to explicitly teach a rolled web mold configured to wind the mold therearound; and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold, wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll.  
Suguira teaches an alternative transfer apparatus (Abstract) comprising a rolled web mold configured to wind the mold therearound (Fig. 1- mold placement unit 13); and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold (Fig. 1- mold winding unit 15), wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll (Fig. 1- first roller 5) in order to exchange the mold easily and accurately [0125].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaida and Asada to include a rolled web mold, winding roll, and mold wound around the transfer roller as taught by Suguira with reasonable expectation of success to exchange the mold easily and accurately [0125].

Suguira further teaches the mold winding unit winds up used mold [0095] but does not appear to explicitly teach winding up the mold in response to the cleaning of the mold being insufficient.
Osada teaches an alternate apparatus of monitoring and evaluating the degree of dirt adhesion to a mold surface (Abstract) wherein a warning signal is generated to indicate the degree of adhesion would cause a malfunction and measures may be taken to avoid the malfunction [0026] in order to improve molding operation efficiency and improve yield [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaida, Asada, and Suguira to include monitoring and evaluating the degree of dirt adhesion to a mold surface as taught by Osada with reasonable expectation of success to improve molding operation efficiency and improve yield [0026].  Thus, the combination of Kaida, Asada, Suguira, Asada meet the limitation of in response to the cleaning of the mold by the plasma unit being insufficient, the winding roll operates to wind up a portion of the mold peeled off from the resin, and a new portion of the mold is unwound from rolled web mold.

Regarding Claim 2, Asada further teaches an identification unit specifies the position of the foreign matter on the mold and instructs that cleaning unit to clean the foreign matter from the mold [0026] thus meeting the instant limitation of the plasma unit is configured to change an irradiation dose of the plasma to the mold according to the number of times when the transfer is performed by the mold.

Regarding Claim 5, Asada further teaches a mold detecting part configured to detect contamination of the mold peeled off from the resin ([0016]- detection unit 1 observes the state of the pattern surface 3a of the mold 3 held by the mold holding unit 2 and detects the foreign matter 4 adhering to the pattern surface 3a of the mold 3), wherein the transfer apparatus is configured to judge whether or not the cleaning of the mold by the plasma unit is insufficient according to a detection result by the mold detecting part ([0026]- an identification unit specifies the position of the foreign matter on the mold and instructs that cleaning unit to clean the foreign matter from the mold).

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues the references fail to teach or suggest the coating part and the plasma unit are configured to simultaneously move in relation to the substrate installed on the substrate installation part, and the resin in the uncured state is coated on the substrate by the coating part while plasma is irradiated on the substrate by the plasma unit.
Examiner respectfully disagrees with Applicant’s assertion noting Kaida teaches the nozzle 37 for coating the resin to be applied is controlled by positioning by the XYZ axis robot 39 [0046] while Asada teaches the cleaning unit 5 is configured to be movable with respect to the mold 3 [0020] thus, it is reasonably expected that the combination of Kaida and Asada would be fully capable of simultaneously moving the coating part and the plasma unit in relation to the substrate installed on the substrate installation part, and the resin in the uncured state is coated on the substrate by the coating part while plasma is irradiated on the substrate by the plasma unit.
However, Examiner further notes that if the instant claim recited a controller was programmed to simultaneously move the coating part and the plasma unit in relation to the substrate installed on the substrate installation part, and the resin in the uncured state is coated on the substrate by the coating part while plasma is irradiated on the substrate by the plasma unit, the combination of Kaida and Asada would be overcome.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/30/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748